Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Angelique Figueroa appeals the district court’s order dismissing her complaint for failure to state a claim. See Fed.R.Civ.P. 12(b)(6). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Figueroa v. Deutsche Bank Nat’l Trust Co., No. 1:13-cv-00592-AJT-TRJ (E.D.Va. July 10, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.